Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-12 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koning et al. (U.S. Patent Pub. No. 2015/0052369) in view of Moran et al. (U.S. Patent Pub. No. 2009/0218401).
claims 1, 11, and 12, Koning et al. teaches an access management system for managing access to data handled on a data server shared by a plurality of users comprising: a management module configured to keep data in a registered folder on the data server in secret by transforming the data into a meaningless bit sequence using an access key (paragraph 0076); at least one storage apparatus (fig. 1, ref. num 120); and a configuration management database (fig. 1, ref. num 140); wherein the management module is configured to, when a folder registration request for a first user is received: register a data path of a folder assigned to the first user on the configuration management database (paragraph 0076); generate an access key (paragraph 0026); split the generated access key using threshold secret sharing scheme with a number of shares n and a quorum k into n shares (paragraph 0056); store i (1.ltoreq.i<k) shares out of the n shares in the at least one storage apparatus as system shares (paragraph 0064); set at least one remaining share other than the system shares out of the n shares to be a first user share provided to the first user (paragraph 0067); wherein the first user share and the identification information of the first user share are stored in a memory of the first user (), wherein the management module is further configured to, when an access request for a registered folder from the first user is received: recover the access key based on the first user share and the identification information of the first user share received with the access request, the identification information of the system shares registered in association with the identification information of the first user share in the configuration management database, and the system shares obtained from the at least one storage apparatus (fig. 3, ref. num 350 and 355); and deploy target data recovered using the recovered access key to the registered folder specified by the data path registered on the configuration management database (fig. 3, ref. num 360).
Koning et al. does not teach register identification information of the system share and identification information of the first user share on the configuration management database in association with the data path.
Moran et al. teaches register identification information of the system share and identification information of the first user share on the configuration management database in association with the data path (paragraph 0069 and 0188).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine stuff, as taught by Moran et al., with the method of Koning et al.  It would have been obvious for such modifications because a configuration database provides a central place for setting up rules and access requirements.  This allows access to the identifying information.

Regarding claim 2, Koning et al. teaches wherein the management module is further configured to erase, after recovering the access key in response to the access request, the recovered access key when a notification of end of access is received, and the registered folder is temporarily mounted onto the data server only during a period when the access key exists (paragraph 0081).

Regarding claim31, Koning et al. teaches wherein the management module is further configured to transform the target data into a meaningless bit sequence using the access key in response to a saving request for the target data in the registered folder during a period when the access key exists (paragraph 0027).

Regarding claim 4, Koning et al. teaches wherein the registered folder comprises a single data file, a set of multiple files, or a mixture of a file and a folder as the target data or is a vacant folder (paragraph 0076).

claim 5, Koning et al. as modified by Moran et al. teaches wherein the identification information of the system share is an index of the system share, and the identification information of the first user share is an index of the first user share (see paragraph 0183 of Moran et al.).

Regarding claim 6, Koning et al. as modified by Moran et al. teaches wherein the management module is further configured to, when a replication request for a user share from the first user is received, generate a second user share based on the first user share obtained from the memory of the first user and the system shares stored in the at least one storage apparatus, and set the generated second user share to be a user share provided to a second user designated by the first user (see paragraph 0005 of Moran et al.).

Regarding claim 7, Koning et al. teaches wherein the management module is further configured to generate a third user share based on the second user share and the system shares in response to a request from the second user only in a case where the second user has been given authority for key replication (paragraph 0084).

Regarding claim 8, Koning et al. teaches wherein the number of system shares i and the quorum k satisfy i=k-1 (paragraph 0084).

Regarding claim 9, Koning et al. as modified by Moran et al. teaches wherein the management module is further configured to manage data indicative of whether a user share that has been set is valid or not per index for polynomial interpolation based on the shares (see paragraph 0052-0053 of Moran et al.).

claim 10, Koning et al. teaches wherein the management module is configured to transform the target data into a meaningless bit sequence using a random bit sequence per segmented data block, and the access key is the random bit sequence (paragraph 0027).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433